DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Elder (US 1365025).

Note: for the rejections below boss is being defined as a protuberant part or body.


    PNG
    media_image1.png
    572
    681
    media_image1.png
    Greyscale



a second opening (the other opening containing 28) with an elbow fluid passage (2001) there between; 
a first vent port (the port containing 26) in a raised boss (the boss of 3001) located on the elbow body adjacent said first opening (see Fig. 2), said first vent port in fluid communication with said elbow fluid passage (see Fig. 2); 
a second vent port (the port containing 25) in a raised boss (the boss of 3002) located on the elbow body adjacent said second opening (see Fig. 2), said second vent port in fluid communication with said elbow fluid passage (see Fig. 2); wherein said second opening is at 90 degrees angle to said first opening (see Fig. 2); and 
wherein said second vent port is at 90 degree (see Fig. 2) to said first vent port, with both vent ports being in the same plane as the 90 degree angle between said second opening and said first opening (see Fig. 2), and 
wherein said first vent and said second vent port have a smaller diameter than the diameter of the elbow fluid passage (see Fig. 2).
Re Clm 7: Elder discloses wherein: said first and second vent ports have female threaded openings (at 25 and 26) that can connect to a male threaded fitting (the female threads at 25 and 26 are made to or are capable of connecting to a male thread fitting).  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder (US 1365025) as applied to claims 1 and 7 above.

Note: for the rejections below boss is being defined as a protuberant part or body.

Re Clm 2: Elder discloses said first opening.
Elder fails to disclose a push-to-connect fitting for coupling to a tube.
A push-to-connect fitting for coupling to a tube is an old structural configuration used in the plumbing industry.  A push-to-connect fitting is relatively easy to form, is relatively easy to install reducing assembly time and lowering production costs, relatively easy to use in forming/making connections and systems out of, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
The examiner is taking Official notice that a push-to-connect fitting for coupling to a tube is an old and well-known structural configuration, which can be used for the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Elder, to have had a push-to-connect fitting for coupling to a tube, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Re Clm 3: Elder discloses said tube is a pipe.
Elder fails to disclose copper.
Copper is a material that has been used in modern plumbing for 70 plus years.  Copper is relatively inexpensive, easy to form, relatively light weight, relatively easy to use in forming/making connections and systems out of, can withstand exposure to harsh environments, alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.
The examiner is taking Official notice that copper is an old and well known material for being employed as a pipe material, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.

Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 4: Elder discloses said second opening contains an outer surface.
Elder fails to disclose a barbed outer surface for connecting to a PEX tube.
A barbed outer surface for connecting to a PEX tube is an old structural configuration used in the plumbing industry.  A barbed outer surface is relatively easy to form, is relatively easy to install reducing assembly time and lowering production costs, relatively easy to use in forming/making connections and systems out of, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
The examiner is taking Official notice that a barbed outer surface for connecting to a PEX tube is an old and well-known structural configuration, which can be used for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.

Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 5: Elder discloses said first opening.
Elder fails to disclose a press fit connection for coupling to a tube using a press tool.
A press fit connection for coupling to a tube using a press tool is an old structural configuration used in the plumbing industry.  A press fit connection is relatively easy to form, is relatively easy to install reducing assembly time and lowering production costs, relatively easy to use in forming/making connections and systems out of, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
The examiner is taking Official notice that a press fit connection for coupling to a tube using a press tool is an old and well-known structural configuration, which can be used for the purpose of reducing assembly time, cost, and complexity, alternatively, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Elder, to have had a press fit connection for coupling to a tube using a press tool, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Re Clm 6: Elder discloses said tube is a pipe.
Elder fails to disclose copper.
Copper is a material that has been used in modern plumbing for 70 plus years.  Copper is relatively inexpensive, easy to form, relatively light weight, relatively easy to use in forming/making connections and systems out of, can withstand exposure to harsh environments, alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.
The examiner is taking Official notice that copper is an old and well known material for being employed as a pipe material, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.

Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 8: Elder discloses a double vented plumbing elbow (see Fig. 2 and the Fig. above), comprising: 
a single elbow body (1001) having a first opening (the opening containing 28) with a fitting configured to connect to a copper pipe (the fitting is made to or is capable of being connected to a copper pipe) and a second opening the opening containing 27) with an exterior surface, 
a bent (bent being defined as curved) elbow portion (at 1001) located between said first opening and said second opening (see Fig. 2), and a fluid passage (2001) between said first opening and said second opening (see Fig. 2); 
a first vent port (at 25) in a raised boss (the boss of 3002) located on the elbow body adjacent to said first opening (see Fig. 2); and 
a second vent port (at 26) in a raised boss (the boss of 3001) located on the elbow body adjacent to said second opening (see Fig. 2), and 
wherein said first vent and said second vent port have a smaller diameter than the diameter of the elbow fluid passage (see Fig. 2).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Elder fails to disclose a barbed exterior surface for connecting to a PEX tube.
A barbed exterior surface for connecting to a PEX tube is an old structural configuration used in the plumbing industry.  A barbed exterior surface is relatively easy to form, is relatively easy to install reducing assembly time and lowering production costs, relatively easy to use in forming/making connections and systems out of, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
The examiner is taking Official notice that copper is an old and well known to employ a barbed exterior surface for connecting to a PEX tube, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the 
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 9: Elder discloses wherein: said first opening and said second opening are located on opposite ends of a 90 degree elbow (see the Fig. above where the center of the elbow is located near the inner curved portion at 1001).  
Re Clm 10: Elder discloses said first vent port is at a 90 degree angle to said second vent port (see Fig. 2), with both vent ports being in the same plane as the 90 degree elbow angle (see Fig. 2).  
Re Clm 11: Elder discloses wherein: said first vent port and said second vent port have threaded openings (at 26 and 25).
Re Clm 12: Elder discloses said first opening.
Elder fails to disclose a press fit connection for coupling to a copper pipe using a press tool.
A press fit connection for coupling to a copper pipe using a press tool is an old structural configuration used in the plumbing industry.  A press fit connection is relatively easy to form, is relatively easy to install reducing assembly time and lowering production costs, relatively easy to use in forming/making connections and systems out of, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint, for the purpose of reducing assembly time, cost, 
The examiner is taking Official notice that a press fit connection for coupling to a copper pipe using a press tool is an old and well-known structural configuration, which can be used for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Elder, to have had a press fit connection for coupling to a copper pipe using a press tool, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Re Clm 13: Elder discloses said first opening.
Elder fails to disclose a push-to-connect fitting for coupling to a copper pipe.
A push-to-connect fitting for coupling to a copper pipe is an old structural configuration used in the plumbing industry.  A press fit connection is relatively easy to form, is relatively easy to install reducing assembly time and lowering production costs, relatively easy to use in forming/making connections and systems out of, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Elder, to have had a push-to-connect fitting for coupling to a copper pipe, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Re Clm 14: Elder discloses wherein said vent ports are in threaded openings in said raised bosses (see the Fig. above, in 25 and 26).  
Re Clm 15: Elder discloses a transition plumbing elbow assembly (see Fig. 2 and the Fig. above), comprising: 
 a single piece elbow body (1001) having a first end (at 27), a second end (at 28), and a curved elbow portion (at 1001) there between; 
wherein said first end includes a fitting and said second end has a fitting (see above); 
wherein said elbow body has a 90 degree elbow (see Fig. 2) located between said first end and said second end (near 1001); 
wherein said elbow body has a fluid passageway (2001) extending from said first end through said 90 degrees elbow to said second end (see Fig. 2); 

wherein said elbow body has a second vent port (the port containing 25) in a raised boss (the boss of 3002) located between said 90 degrees elbow and said fitting (see Fig. 2); a venting fitting (30 or 29) attached to either of said first vent port or said second vent port (see Fig. 2); and 
wherein said first vent and said second vent port have a smaller diameter than the diameter of the elbow fluid passage (see Fig. 2).
Elder fails to disclose copper.
Copper is a material that has been used in modern plumbing for 70 plus years.  Copper is relatively inexpensive, easy to form, relatively light weight, relatively easy to use in forming/making connections and systems out of, can withstand exposure to harsh environments, alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.
The examiner is taking Official notice that copper is an old and well known material for being employed as a pipe material, for the purpose of reducing cost, weight, fabrication time,  alternatively, copper would yield the same predictable result of being formed into a structure for allowing fluid to pass through an internal channel therein.

Elder fails to disclose a barbed PEX tube.
A barbed PEX tube is an old structural configuration used in the plumbing industry.  A barbed PEX tube is relatively easy to form, is relatively easy to install reducing assembly time and lowering production costs, relatively easy to use in forming/making connections and systems out of, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
The examiner is taking Official notice that barbed PEX tube is an old and well-known structure, which can be used for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Elder, to have had barbed PEX tube, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint. 

Elder fails to disclose a vent port plug, where such a plug would have been attached to the other vent port.
A port plug is an old structural configuration used in the plumbing industry.  A port plug is relatively easy to form, is relatively easy to install reducing assembly time and lowering production costs, relatively easy to use in forming/making connections and systems out of, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint and controlling a fluid flow.
The examiner is taking Official notice that port plug is an old and well-known structure, which can be used for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint and controlling a fluid flow.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Elder, to have had a vent port plug, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint and controlling a fluid flow.
Re Clm 16: Elder discloses said venting fitting.

A float air valve is used to control the fluid in a holding means to prevent over filling or over pressurization, or, to regulate pressure in said holding means or in a system to prevent damage from occurring to said holding means or said system, for the purpose of protecting a holding means from over pressurization of filling.  
The examiner is taking Official notice that float air valves are an old and well known and are used for the purpose of controlling the fluid in a holding means to prevent over filling or over pressurization, or, to regulate pressure in said holding means or in a system to prevent damage from occurring to said holding means or said system, for the purpose of protecting a holding means from over pressurization of filling.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Elder, to have had a float air valves are, for the purpose of controlling the fluid in a holding means to prevent over filling or over pressurization, or, to regulate pressure in said holding means or in a system to prevent damage from occurring to said holding means or said system, for the purpose of protecting a holding means from over pressurization of filling.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 17: Elder discloses said venting fitting.
Elder fails to disclose an air bleeder valve.
An air bleeder valve is used to control (by venting or bleeding off) the fluid in a holding means to prevent over filling or over pressurization or by removing unwanted 
The examiner is taking Official notice that an air bleeder valves are an old and well known and are used for the purpose of controlling the fluid in a holding means to prevent over filling or over pressurization or by removing unwanted fluid from said holding means, or, to regulate pressure in said holding means or in a system to prevent damage from occurring to said holding means or said system, for the purpose of protecting a holding means or system.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Elder, to have had a float air valves are, for the purpose of controlling the fluid in a holding means to prevent over filling or over pressurization or by removing unwanted fluid from said holding means, or, to regulate pressure in said holding means or in a system to prevent damage from occurring to said holding means or said system, for the purpose of protecting a holding means or system.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 18: Elder discloses a wherein: said venting fitting has a threaded male end (see Fig. 2).  
Re Clm 19: Elder discloses a wherein: said threaded male end of said venting fitting couples with a female threaded opening on said vent port (see Fig. 2).  

A port plug having a male threaded end and an opposite end having a raised protrusion for turning said vent port plug is an old structural configuration used in the plumbing industry.  A port plug having a male threaded end and an opposite end having a raised protrusion for turning said vent port plug is relatively easy to form, is relatively easy to install reducing assembly time and lowering production costs, relatively easy to use in forming/making connections and systems out of, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint and controlling a fluid flow.
The examiner is taking Official notice that port plug having a male threaded end and an opposite end having a raised protrusion for turning said vent port plug is an old and well-known structure, which can be used for the purpose of reducing assembly time, cost, and complexity, alternatively, such a structure/configuration would yield the same predictable result of being used to form a leak free joint and controlling a fluid flow.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Elder, to have had a vent port plug having a male threaded end and an opposite end having a raised protrusion for turning said vent port plug, for the purpose of reducing assembly time, cost, and complexity, alternatively, such a .

Response to Arguments
Applicant’s arguments with respect to Knight have been considered but are moot because the arguments do not apply to the current reference or current combination of references being used in the current rejection.
All claims not argued or specifically argued will stand or fall with the claim from which they depend.
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
Applicant argues, on page 7 in line 11 through page 10 line 12, that the taking of Official notice is improper as it pertains to Knight, these arguments do not pertain to the rejections above as Knight is no longer being used in the rejections made, see above.  Accordingly, these arguments are also moot.
As for the Official notice taken by the examiner, applicant has failed to specifically point out the supposed errors in the examiner’s action.  Applicant has not presented factual evidence as to why the noticed fact(s), in each Official notice taken, is/are not considered to be common knowledge or well-known in the art.  Merely suggesting that an Official notice taken is improper, which the taking of Official notice is not improper, or that the fact of the matter may require some physical alteration is insufficient in traversing an Official notice. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Accordingly, the Official notice statements, taken in the last Office action, and represented above, henceforth are taken to be admitted prior art because applicant has either failed to traverse the examiner’s assertion of Official notice or any statements directed towards such are inadequate. See MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
03/08/2022



								/ZACHARY T DRAGICEVICH/                                                                                      Primary Examiner, Art Unit 3679